Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Allowable Subject Matter
Claims 1-3,7-23  are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the following which is present in all of the independent claims of the application:
“wherein the split transaction payment instrument further comprises a first portion, a second portion, and a receptacle configured to receive the one or more external payment instruments, wherein the circuitry comprises a first contact disposed within the receptacle, wherein the receptacle is disposed within the second portion on a first end of the second portion, and wherein the second portion further comprises a tab disposed on a second end of the second portion and configured to couple to one or more receptacles of the one or more external payment instruments;… wherein the communicatively coupling comprises the first contact electrically connecting to an electrical circuit of the first external payment instrument;”


Spirin discloses a split payment system employing communicatively coupled mobile devices.  (Spirin, col.2,lns.35-67)



However, none of the references disclose the structure and function of the claimed electrically coupled payment devices.  

The examiner notes the cited limitations above in combination with the other limitations found within the impendent claim(s) are found to be allowable over the prior art of record.  Applicant’s independent claims recite the quoted allowable subject matter or substantially similar language.  Accordingly applicant’s claims are allowable for the reasons identified.


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALLEN C CHEIN/Primary Examiner, Art Unit 3687